                                   1

                                   2

                                   3

                                   4                                  UNITED STATES DISTRICT COURT

                                   5                                 NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7    ROBERT ANTHONY MARTINELLI,                           Case No. 18-cv-02610-JD
                                                       Petitioner,
                                   8
                                                                                             ORDER DISMISSING MOTION
                                                v.                                           FOR A STAY WITH LEAVE TO
                                   9
                                                                                             AMEND
                                  10    ROBERT NEUSCHMID,
                                                                                             Re: Dkt. No. 11
                                                       Respondent.
                                  11

                                  12
Northern District of California
 United States District Court




                                  13           Robert Martinelli, a state prisoner, filed a pro se petition for a writ of habeas corpus

                                  14   pursuant to 28 U.S.C. § 2254. The Court ordered respondent to show cause regarding the claim

                                  15   that petitioner received ineffective assistance of counsel. Respondent filed a motion to dismiss

                                  16   arguing that the sole claim in the petition was unexhausted. Petitioner has filed a motion for a

                                  17   stay.

                                  18           Before he may challenge either the fact or length of his confinement in a habeas petition in

                                  19   this Court, petitioner must present to the California Supreme Court any claims he wishes to raise

                                  20   in this Court. See Rose v. Lundy, 455 U.S. 509, 522 (1982) (holding every claim raised in federal

                                  21   habeas petition must be exhausted). The general rule is that a federal district court must dismiss a

                                  22   federal habeas petition containing any claim as to which state remedies have not been exhausted.

                                  23   Id. In Rhines v. Weber, 544 U.S. 269 (2005) the United States Supreme Court found that a stay

                                  24   and abeyance of a mixed federal petition should be available only in the limited circumstance that

                                  25   good cause is shown for a failure to have first exhausted the claims in state court, that the claim or

                                  26   claims at issue potentially have merit and that there has been no indication that petitioner has been

                                  27   intentionally dilatory in pursuing the litigation. Rhines, supra, at 277-78.

                                  28
                                   1          Petitioner seeks a stay pursuant to Rhines; however, he presents no arguments to

                                   2   demonstrate good cause as set forth above. The motion for a stay (Docket No. 11) is

                                   3   DISMISSED without prejudice. Within twenty-eight days, petitioner shall file an amended

                                   4   motion for a stay and present arguments in support of a Rhines stay.1 Failure to file an amended

                                   5   motion may result in the dismissal of this action.

                                   6          IT IS SO ORDERED.

                                   7   Dated: October 24, 2018

                                   8

                                   9
                                                                                                    JAMES DONATO
                                  10                                                                United States District Judge
                                  11

                                  12
Northern District of California
 United States District Court




                                  13

                                  14

                                  15

                                  16

                                  17

                                  18
                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26
                                  27
                                       1
                                  28     A district court has the discretion to stay a petition containing only unexhausted claims under the
                                       circumstances set forth in Rhines. Mena v. Long, 813 F.3d 907, 909 (9th Cir. 2016).
                                                                                            2
                                   1                                  UNITED STATES DISTRICT COURT

                                   2                                NORTHERN DISTRICT OF CALIFORNIA

                                   3
                                        ROBERT ANTHONY MARTINELLI,
                                   4                                                          Case No. 18-cv-02610-JD
                                                       Plaintiff,
                                   5
                                                v.                                            CERTIFICATE OF SERVICE
                                   6
                                        ROBERT NEUSCHMID,
                                   7
                                                       Defendant.
                                   8

                                   9
                                              I, the undersigned, hereby certify that I am an employee in the Office of the Clerk, U.S.
                                  10
                                       District Court, Northern District of California.
                                  11

                                  12
Northern District of California




                                              That on October 24, 2018, I SERVED a true and correct copy(ies) of the attached, by
 United States District Court




                                  13
                                       placing said copy(ies) in a postage paid envelope addressed to the person(s) hereinafter listed, by
                                  14
                                       depositing said envelope in the U.S. Mail, or by placing said copy(ies) into an inter-office delivery
                                  15
                                       receptacle located in the Clerk's office.
                                  16

                                  17   Robert Anthony Martinelli ID: BC-9943
                                       C.S.P. Solano A2-229 L
                                  18   2100 Peabody Road
                                       P.O. Box 4000
                                  19   Vacaville, CA 95696
                                  20

                                  21
                                       Dated: October 24, 2018
                                  22

                                  23                                                      Susan Y. Soong
                                                                                          Clerk, United States District Court
                                  24

                                  25

                                  26                                                      By:________________________
                                                                                          LISA R. CLARK, Deputy Clerk to the
                                  27
                                                                                          Honorable JAMES DONATO
                                  28
                                                                                          3
